Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 5/16/2022, wherein claims 1, 5-7 are pending and claim 6 is withdrawn. 
Specification
The disclosure is objected to because of the following informalities: 
Regarding applicant’s specification amendment filed 5/16/2022, it appears that the line numbering (lines 7-17) is incorrect. It appears that the provided section should replace lines 11-21 of pg. 5 of the specification filed 7/21/2020.  
Please verify.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the bisecting edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is this the same as the attachment edge of claim 1 or a different edge? For the purposes of this office action, the examiner is interpreting “the bisecting edge” as referring to at least a portion of the attachment edge.
Claim 5 recites the limitation "the flat condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelpie et al. (U.S. 20190139442).
	Regarding claim 1, Kelpie teaches a conjoined handwear (400), comprising: a first handwear (402) and a second handwear (404), each handwear comprising: a body (403,405) having a cavity extending between a distal opening (410a, 428a) and a proximal opening (406a,422a); and a thumb opening  (408a,424a) directly communicating the cavity to an external environment (fig. 4C), wherein the first and second handwear are joined along an attachment edge (436)(fig. 4C) in such a way that the first and second cavities are completely separated thereby (paras. 88,90,92,figs. 4B,4C), while the thumb openings are adjacent to each other (fig. 4C), and wherein the first handwear is configured to receive a first hand of a first user, while the second handwear is configured to receive a second hand of a second user, wherein the first and second hands face a sinqle, shared direction, and wherein a palm of one hand faces a backhand of the other hand (figs. 4B,4C, paras. 88,90,92).
Regarding claim 5, Kelpie teaches the first and second handwear are movable about the bisecting edge (at least a portion of 436) between the flat condition (handwear oriented so that 436 faces upward and 402,404 are flattened downward) and a folded condition (folded in half along 436) (402 and 404 are made of flexible material and therefore can be manipulated to achieve the claimed functionality, paras 89,91).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelpie et al. (U.S. 20190139442) in view of Christy (U.S. Patent No. 1361565).

Regarding claim 7, Kelpie fails to teach a strap dimensioned and adapted to store the conjoined handwear in the folded position.
Christie teaches a device (fig. 3) to prevent loss of handwear (pg. 1, lines 8,9; pg. 2, lines 26-35), the device including an adjustable strap (6) dimensioned and designed to extend around the handwear (figs. 1,2) (pg. 1, lines 85-88,109-112; pg. 2, lines 1-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have utilized the device of Kelpie with the device of Christie thereby providing a strap dimensioned and adapted to store the conjoined handwear in the folded position (6 is adjustable via 11,12,14, pg. 1, lines 109-112; pg. 2, lines 20-22 and therefore the strap can be used to store the conjoined handwear in the folded position) in order prevent loss of the handwear and provide a tighter fit around the wrist(s) of the user(s).
	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

	Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732    

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732